Title: To George Washington from Timothy Pickering, 22 December 1796
From: Pickering, Timothy
To: Washington, George


                        
                            Sir, 
                            Department of State Decr 22. 1796.
                        
                        Judge Livermore & Mr Langdon have just handed me the inclosed petition,
                            which is signed by the most respectable merchants in Portsmouth, recommending (and those
                            Senators from their own knowledge concur in the recommendation) Nicholas Rousselet,
                            & praying that he may be appointed Consul of the United States for the Colony of
                            Essequebo & Demarara. This Dutch Colony is now in possession of the English. The
                            Dutch language only is in use. Mr Rousselet is a Dutchman but resided many years in
                            Portsmouth, where he married into a respectable family. I am most respectfully Sir your obt
                            servant
                        
                            Timothy Pickering
                            
                        
                    